     Case 1:20-cv-00812-DAD-BAM Document 19 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERNEST MILLER,                                      No. 1:20-cv-00812-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                           ORDER DISMISSING ACTION DUE TO
                                                         PLAINTIFF’S FAILURE TO PAY FILING
14   THEODORE KUBICKI, et al.,                           FEE
15                      Defendants.                      (Doc. No. 16)
16

17          Plaintiff Ernest Miller is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 29, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s application to proceed in forma pauperis under 28 U.S.C.

22   § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals and that

23   he be ordered to pay the required $400.00 filing fee in order to proceed with this action. (Doc.

24   No. 12.) On August 14, 2020, the undersigned adopted those findings and recommendations,

25   denied plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to pay the required

26   $400 filing fee in full within twenty-one (21) days. (Doc. No. 16.) Plaintiff was cautioned that

27   his failure to comply with that order and pay the required filing fee within the specified time

28   would result in dismissal of this action. (Id. at 2.)
                                                        1
     Case 1:20-cv-00812-DAD-BAM Document 19 Filed 04/12/21 Page 2 of 2


 1          In lieu of paying the required filing fee, on September 14, 2020, plaintiff filed a motion

 2   for reconsideration of the court’s order adopting the findings and recommendations and requiring

 3   plaintiff to pay the filing fee in order to proceed with this action. (Doc. No. 17.) On December

 4   30, 2020, the court denied plaintiff’s motion for reconsideration. (Doc. No. 18.) On January 26,

 5   2021, the order denying reconsideration served upon plaintiff by mail at his address of record was

 6   returned to the court as “undeliverable, attempted; unknown.” Plaintiff was required by rule to

 7   file a notice of change of address with this court by April 5, 2021.

 8          To date, plaintiff has not paid the required filing fee or requested an extension of time in

 9   which to do so, and the deadline to pay the required filing fee has now passed. Plaintiff has also

10   failed to file a notice of change of address with the court as required, or otherwise communicate

11   with the court regarding this action.

12          Accordingly,

13          1.      This action is dismissed without prejudice due to plaintiff’s failure to pay the

14                  required filing fee;

15          2.      All pending motions (Doc. Nos. 9, 10) are terminated; and

16          3.      The Clerk of the Court is directed to close this case.

17   IT IS SO ORDERED.
18
        Dated:     April 12, 2021
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
